Citation Nr: 0621915	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1979 to October 1999.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in October 2004 when it was remanded for 
further development. 


FINDING OF FACT

It is not shown that the veteran sustained a left knee injury 
in service, and a left knee disability was not manifested in 
service; his current left knee disability is not shown to be 
related to service or an injury therein.


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
November 2004 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  August 2002 and November 
2004 letters explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating a left knee disability, or 
those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in October 2002, February 
2005, and November 2005 (for claims file review).  He has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.




B.	Factual Background

The veteran's service medical records show he complained of 
bilateral knee pain in June 1980.  The veteran reported 
throughout service that he had right knee surgery at the age 
of 16 resulting from a football injury.  Upon separation 
examination, the veteran's lower extremities were noted as 
being normal.

On June 1999 VA fee-basis examination, the veteran reported 
having a meniscectomy of the right knee joint prior to 
service.  Examination of both knees found no evidence of 
heat, redness, swelling, effusion, drainage, abnormal or 
limited movement, instability, or weakness.  

An August 2002 private treatment record from Sun Lakes Family 
Physicians notes examination revealed left knee pain upon 
palpation.  The physician indicated the veteran said he had 
left knee surgery in high school and that his symptoms 
worsened while he was in the Marine Corps.

August 2002 medical records from Mesa Orthopedic and Sports 
Physical Therapy indicate the veteran had a tear in his left 
medial meniscus and chondromalacia of the patella.  He 
reported experiencing left knee pain, mostly on the inside of 
his kneecap, for the last six to seven months which was 
getting worse.  He denied suffering an injury.  Objective 
findings noted hypertrophy was greater in the left calf than 
the right calf, there was a positive patella compression test 
with increased pain, and significant swelling and tenderness 
over the medial patellofemoral joint.  The assessment was 
"patellofemoral pain with significant tightness throughout 
the left lower extremity."  The course of treatment included 
anti-inflammatory drugs along with stretching and 
strengthening exercises, while the long term goal was to 
allow the veteran to function pain-free without medication.  

On October 2002 VA examination, the veteran reported episodes 
of left knee pain during service that had become worse in the 
last eight months.  He did not experience locking of the 
knee, but was bothered by walking up and down stairs, 
engaging in extensive walking, and squatting.  His left knee 
had almost collapsed a couple months previously and x-rays 
and an MRI had shown torn cartilage.  Physical therapy was 
unsuccessful and he had arthroscopic surgery in September 
2002.  He also reported having right knee surgery in 1977.  
He noted the front of both knees had ached since 1985 and 
that he occasionally experienced a clicking in the knee.  
Physical examination noted recent arthroscopy scars, an 
almost full range of motion, no exquisite tenderness, slight 
subpatellar crepitation, intact ligaments, and no 
varus/valgus instability.  X-rays showed minimal degenerative 
changes in both knees.  The examiner stated the veteran could 
engage in normal activities of daily living, but he might 
develop symptoms in both knees if he had to do a lot of 
squatting or walking up and down stairs.  

A December 2002 letter from Dr. T. L. E. reports he performed 
arthroscopy and a partial medial meniscectomy on the 
veteran's left knee in September 2002.  He noted that because 
of the loss of his meniscus, the veteran was at an increased 
risk for degenerative arthritis of the knee.

A December 2003 prescription note from Sun Lakes Family 
Physicians states the veteran should be able to sit when 
needed because of knee pain.  Treatment records report the 
veteran had been experiencing knee pain since surgery.

In his December 2002 notice of disagreement and a December 
2004 statement, the veteran reports that when he complained 
about left knee pain a couple of times during service, he was 
given Motrin, and told to get back to work.  He noted he did 
not seek further treatment in service because it was easier 
to get Motrin from the Company Corpsman or to collect pain 
medication from the recruits.  He noted that from March 1984 
to September 1986 he was a drill instructor in San Diego, 
which required him to train with the recruits by marching 
long distances (two to eight miles) up and down steep 
mountains with rough terrain.  He said he took a bottle of 
Motrin/Tylenol a week just to survive those years.  The 
veteran noted that during a second drill instructor tour of 
duty from 1989 to 1991, they did not have the recruits 
traverse those mountains anymore because they had been 
sustaining too many lower extremity injuries.  He stated that 
during the last three and a half years of service, when he 
was a First Sergeant of an infantry training battalion, he 
had to hike those same mountains again and that this caused 
him further knee pain.

On February 2005 VA orthopedic examination, the veteran 
stated he first noticed pain in his left knee around 1990, 
but denied suffering a specific injury, either during or 
after service.  He also denied having any left knee problems 
prior to service.  He stated his left knee hurt daily, with 
his pain being 6 on a 10 pain scale.  He did not have 
swelling or flare-ups, but noted the knee hurt more about 
twice a week.  He had occasional clicking at which point his 
knee would give out, but he would not fall down.  He was 
treating himself with a brace and over-the-counter pain 
medication.  Objective findings were slight functional 
impairment, with no weakness, fatigability, or 
incoordination.  The examiner noted he could not provide an 
etiology opinion as he was not provided with the claims file.  

March 2005 left knee X-rays (taken for VA examination 
purposes) ruled out degenerative joint disease, but noted 
some slight narrowing of the medial joint space.  A March 
2005 MRI of the left knee revealed an attenuated anterior 
cruciate ligament suggesting a high grade sprain or tear; a 
superior surface tear of the posterior horn medial meniscus 
that extended into the meniscal body free edge; and a medial 
tibial plateau bone bruise causing joint effusion with 
thickened suprapatellar plica laterally.  

A November 2005 addendum by the February 2005 VA examiner 
notes he reviewed the claims file.  The examiner opined that 
the veteran's current left knee condition was "not caused by 
or related to military service" and that his current 
condition "without history of any injuries would not have 
led to current complaints or to arthroscopy of 2002."

March and May 2006 statements from the veteran's 
representative argue the VA examiner failed to discuss any 
preservice injury of the left knee or aggravation of that 
injury in service and that the Board should remand for 
consideration of whether the veteran's pre-service left knee 
disability was aggravated by service. 

C.	Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  In order to establish service connection for a 
claimed disability, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

The March 2005 MRI establishes that the veteran currently has 
a left knee disability.  What must still be shown to 
establish service connection for such disability is that 
there was a disease, event, or injury in service, and that 
the current left knee disability is related to such disease, 
event, or injury.  The veteran alleges he suffered from knee 
pain throughout service because he had to hike rough 
mountainous terrain.  He did not seek treatment for his pain 
in service because he felt it was easier to medicate himself 
with Motrin/Tylenol.  He has noted he did not suffer from a 
specific injury in service.  Notably, on separation 
examination, his lower extremities were normal and a June 
1999 fee-basis examination did not report a left knee 
disability.  Thus, the record does not contain competent 
(medical) evidence that the veteran incurred a left knee 
disability in service.  

Moreover, there is no competent medical evidence of a 
relationship between the veteran's current knee disability 
and service.  The only competent (medical) evidence of record 
directly addressing this matter, the November 2005 VA 
examination report addendum, states that the veteran's left 
knee disability was "not caused by or related to military 
service."  The veteran's own statements relating his current 
left knee disability to service are not competent evidence, 
as he is a layperson, and lacks the training to opine 
regarding medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The veteran's representative has alleged the most recent VA 
examination was incomplete because the examiner did not 
address the issue of aggravation of a pre-service left knee 
disability.  An August 2002 private treatment record notes 
the veteran had pre-service surgery on his left knee; 
however, this is the only record that mentions such surgery.  
During service and since his discharge, the veteran has 
consistently reported having right knee surgery prior to 
service; at the February 2005 VA examination, he specifically 
denied having any problems with his left knee prior to 
service.  Since the overwhelming evidence of record shows the 
veteran had surgery on his right knee prior to service and no 
problems with his left knee, it is likely the August 2002 
notation of pre-service left knee surgery is a clerical error 
in transcribing the veteran's medical history.  Thus, it is 
not necessary to remand the case for an aggravation opinion 
as the preponderance of the competent medical evidence shows 
the veteran did not have any problems with his left knee 
prior to service.  

In summary, while the evidence shows the veteran now has a 
left knee disability, it does not show the disability is 
related to an event, injury, or disease in service.  A clear 
preponderance of the evidence is against the claim, and it 
must be denied.


ORDER

Service connection for a left knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


